Citation Nr: 1416532	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to exposure to herbicides or a service-connected disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issue on appeal, among others, was initially adjudicated by the Board in a February 2011 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and, in November 2011, the Veteran's representative and the VA General Counsel (herein 'the parties') filed a Joint Motion for Partial Remand (JMR) addressing only the issue of service connection for peripheral neuropathy of the upper and lower extremities.  This action excluded the other issues adjudicated in the February 2011 Board decision and the motion was granted in a December 2011 Court order.  The Board subsequently remanded this case in March 2013.

The Board has reviewed the Veteran's Virtual VA file and has considered all relevant records contained therein in the decision below. 


FINDING OF FACT

Peripheral neuropathy of the upper extremities was not present in service or until years thereafter and is not etiologically related to any incident in service, including exposure to herbicides, or a service-connected disability. 


CONCLUSION OF LAW

Peripheral neuropathy of the upper extremities was not incurred in or aggravated by active service, exposure to herbicides, or a service-connected disability.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the December 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  Additionally, the Veteran was provided a proper VA examination and medical opinion in response to his claims. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements, and there are no shortcomings in VA's actions that will prejudice the Veteran. 

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including organic neurological disorders, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the holding in Allen with additional requirements that there be medical evidence created prior to the claimed aggravation showing the baseline of the disability prior to aggravation.  38 C.F.R. § 3.310(a)(b) (2012); 71 Fed. Reg. 52,744 -52,747 (Sept 7, 2006) (effective October 10, 2006). 

The Veteran contends that service connection is warranted for peripheral neuropathy of the upper extremities on both a direct and secondary basis.  His primary contention is that his peripheral neuropathy developed secondary to the service-connected diabetes mellitus, but he has also argued that he incurred neuropathy of the upper extremities during active duty service and due to herbicide exposure in the Republic of Vietnam. 

With respect to whether service connection is warranted on a direct basis, service treatment records are negative for any complaints or treatment for peripheral neuropathy of the upper extremities.  The Veteran's upper extremities were normal at the May 1971 separation examination, and no abnormalities or complaints of neuropathy of the upper extremities were noted during a June 1978 Army Reserves examination. 

Post service records show that the Veteran was initially diagnosed with myelopathy by his private physician in October 1999 in response to complaints of weakness and tingling numbness in his upper extremities.  His private doctor also diagnosed neuropathy in December 2006, and mild peripheral neuropathy of the upper extremities was diagnosed upon VA examination in January 2009.  The Board notes that the January 2009 VA examination has been deemed inadequate with regards to the nexus opinion.  In the prior Board Remand of August 2012, the Board, in accordance with the JMR of December 2011, found the opinion as to etiology to be inadequate.  However, the diagnosis rendered has not been considered inadequate and as such, the Board will accept the diagnosis for purposes of this decision.  The record therefore, establishes the presence of a current disability of peripheral neuropathy of the upper extremities. 

Further, the Board notes that the Veteran also served in Vietnam during active duty service, and his exposure to herbicides such as Agent Orange is presumed.  38 U.S.C.A. § 1116(f) (West 2002).  Service connection based on herbicide exposure is presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Acute and subacute peripheral neuropathy is associated with herbicide exposure for purposes of the presumption and is defined as transient peripheral neuropathy that appears within weeks or months of exposure and resolves within two years of onset.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e), Note 2.  Moreover, the peripheral neuropathy shall have become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii). 

Upon consideration of the evidence, the Board finds that service connection is not warranted for peripheral neuropathy on a presumptive basis.  The peripheral neuropathy manifested by the Veteran is not consistent with the acute or subacute peripheral neuropathy listed within 38 C.F.R. § 3.309(e); the disorder did not have its onset until 1999, almost 30 years after the Veteran's separation from active duty and last exposure to herbicides, and the condition has not resolved.  Although the Veteran reported in an October 2003 statement that his numbness and tingling in the extremities began during service and soon after his exposure to herbicides, the Board finds such reports are not credible.  The Veteran stated that he was hospitalized during service for these symptoms, but service treatment records are silent for any such treatment.  Additionally, there is no evidence of medical treatment for neuropathy until October 1999, when the Veteran was diagnosed with myelopathy.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).  Moreover, he never reported a previous history of neuropathy to his private physician, and has provided inconsistent statements regarding the onset of his disability, even recently arguing that his peripheral neuropathy began only a few years ago and was due to diabetes mellitus.  Furthermore, the April 2013 VA examiner opined that peripheral neuropathy of the upper extremities was not caused by exposure to herbicides.  He noted that the condition had an onset well after one year of separation from service, or in 1999 and that the diagnosis by a neurologist at the time was vitamin B12 deficiency after differential testing.  The April 2013 medical opinion was accompanied by a full rationale and based on an accurate review of the facts of record.  It is therefore afforded substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  The competent evidence does not establish that the Veteran's peripheral neuropathy is consistent with the acute or subacute peripheral neuropathy listed in 38 C.F.R. § 3.309(e), and service connection on a presumptive basis is not warranted.  The Board again notes that the January 2009 VA examiner's opinion has been deemed inadequate and therefore is not being considered in the decision herein. 

The United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As noted above, the Veteran's exposure to herbicides is presumed based on his Vietnam service, however, the Board finds that the evidence does not establish the presence of a nexus between the Veteran's current disability and in-service injury.  The record contains only one piece of medical evidence in support of the Veteran's claim: a July 2003 letter from his private physician to VA stating that it was possible the Veteran's peripheral neuropathy/myelopathy was due to exposure to herbicides in Vietnam.  The Board finds that this opinion is speculative and it is therefore not very probative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  In addition, medical records from the same physician dating from October 1999 establish that the Veteran's neuropathy of the upper extremities was etiologically related to a B-12 deficiency.  Also weighing against the claim is the medical opinion of an April 2013 VA examiner, who similarly found that the Veteran's disability was due to a B-12 deficiency.  The Board has already determined that this VA medical opinion is entitled to substantial probative weight, and there is simply no competent medical evidence weighing in favor of the claim for direct service connection.   

The Board has considered the Veteran's statements linking his peripheral neuropathy of the upper extremities to service and herbicide exposure, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms and the onset of his disability, but as noted above, finds that such a history is not credible in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1336 (distinguishing between the concepts of competency and credibility).  Service connection is therefore not warranted for the Veteran's peripheral neuropathy of the upper extremities on a presumptive or direct basis. 

Turning to whether service connection is warranted on a secondary basis, the Board notes that service connection for diabetes mellitus was granted in a March 2009 rating decision, effective October 4, 2007.  However, the record is negative for any competent evidence of a link between the Veteran's diabetes and his peripheral neuropathy of the upper extremities, either as directly caused by the diabetes mellitus or aggravated by it.  As discussed above, the Veteran's private records document that his peripheral neuropathy is secondary to a nonservice-connected B-12 deficiency.  In addition, the April 2013 VA examiner opined that the Veteran's neuropathy was due to a B-12 deficiency and was not caused or aggravated by service-connected diabetes mellitus.  The April 2013 VA examiner further stated that the Veteran has two overlapping diseases, the Vitamin B12 deficiency and stenosis of the cervical spine, that have resulted in radicular symptoms in the hands.  Regarding the radicular symptoms, he also stated there was no relationship to service.  He further stated that the records do not show that the symptoms increased in progression with the onset of the service connected diabetes mellitus beyond the normal progression of the disease.  He went on to explain how the condition was stabilized after the administration of injectable vitamin B12.  As previously noted, the Board has already determined that this medical opinion is entitled to substantial probative weight, and there is simply no competent medical evidence weighing in favor of the claim for secondary service connection. 

The Board has also considered the statements of the Veteran connecting his peripheral neuropathy of the upper extremities to diabetes mellitus, but as layperson, he is not competent to offer a medical opinion addressing the causal link that may exist between two medical conditions.  See Barr at 307-308.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim on secondary, direct, and presumptive bases, and it is therefore denied.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities is denied. 


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


